DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: It appears that the term “specific energy” described in the instant specification intends to refer to “specific energy absorption.”   Appropriate correction is respectfully requested.

Claim Objections
Claim 2 is objected to because of the following informalities:  It appears that the term “specific energy” described in the instant specification intends to refer to “specific energy absorption.”   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,192,994. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘994 recites an aerogel comprising polyurea and having the following moiety:


    PNG
    media_image1.png
    220
    286
    media_image1.png
    Greyscale
.

The aerogel has a bulk density of from 0.015 g/cm3 to 0.560 g/cm3 (which is from 15 to 560 mg/cc) and a fibrous morphology. See claims 2 and 5. The materials and methods for producing the aerogel of US Patent ‘994 are the same as that described in the instant specification for producing the aerogels of the instant claims. Furthermore, the aerogels of US Patent ‘994 have the same moiety (see structure above) and the same density and morphology (fibrous) as the aerogels of the instant claims. Evidence is therefore provided that the aerogels produced in US Patent ‘994 are the same as that of the instant claims and will therefore have the same properties as the aerogels of the instant claims, including the instantly claimed specific energy and compressive strength. The burden is shifted to Applicants to provide evidence demonstrating the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
This is an anticipatory type Obvious Double Patenting rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mulik et al., “Macroporous Electrically Conductive Carbon Networks by Pyrolysis of Isocyanate-Cross-Linked Resorcinol-Formaldehyde Aerogels,” Chem. Mater. 2008, 20, 6985-6997.
Mulik et al. teach polyurea aerogels produced using Desmodur N3300A, which has the following structure:


    PNG
    media_image2.png
    95
    269
    media_image2.png
    Greyscale


See page 6986, column 2, second full paragraph of Mulik et al. The polyurea aerogels have a fibrous morphology (see Figure 5B) and a density of 0.144 ± 0.024 g/cm3, which is 144 ± 24 mg/cc. See Table 2 on page 6990 of Mulik et al. This meets the structure in claim 2; instant claim 3; and all of claims 6-17. The aerogels of Mulik et al. are the same as that of the instant claims, in that they (1) contain the same moiety; (2) comprise polyurea; (3) have a fibrous morphology; and (4) have a density which meets claims 10-17. Evidence is therefore provided that the aerogels of Mulik et al., which are the same as that of the instant claims in that they (1) contain the same moiety; (2) comprise polyurea; (3) have a fibrous morphology; and (4) have a density which meets claims 10-17, will necessarily have the same properties as the aerogels as the instant claims, including the specific energy (which appears to actually be the specific absorption energy) and the compressive strength described in claims 2 and 4-5. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 2-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chandrasekaran et al., “Efficient One-Step Synthesis of Mechanically Strong, Flame Retardant Polyurea Aerogels,” Polymer Preprints, 2010, 51 (2), 334-335, which is cited on the IDS filed by Applicants on 6/14/2022, and which is present in the file history of the parent application, US Application No. 13/214,061.
Chandrasekaran et al. teach polyurea aerogels comprising Desmodur N3300A, which has the moiety recited in instant claim 2. The polyurea aerogels have a fibrous morphology (see Figure 1) and a density of 0.15 g/cm3, which is 150 mg/cc. This meets each of claims 6-17.  The aerogels have an ultimate strength of 640 MPa, which appears to meet the compressive strength of instant claims 4-5. The aerogels of Chandrasekaran et al. have (1) the moiety of instant claim 2; (2) comprise polyurea; (3) have an ultimate strength (which appears to meet compressive strength) meeting claims 4-5; (4) have a fibrous morphology as recited in claims 6-9; and (5) have a density which meets claims 10-17. Evidence is therefore provided that the aerogels of Chandrasekaran et al. are the same as that of the instant claims, and will therefore necessarily have the specific energy (which appears to mean specific absorption energy) as recited in instant claim 2. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766